                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 ALEXIE PORTZ, JILL KEDROWSKI, ABIGAIL
 KANTOR, MARILIA ROQUE DIVERSI,                     Civil No. 16-1115 (JRT/LIB)
 FERNANDA QUINTINO DOS SANTOS,
 MARIA HAUER, HALEY BOCK, KAITLYN
 BABICH, ANNA LINDELL, and KIERSTEN
 ROHDE, individually and on behalf of all
 those similarly situated,                         MEMORANDUM OPINION AND
                                                   ORDER DENYING PLAINTIFFS’
                                 Plaintiffs,      MOTION TO MODIFY PERMANENT
                                                          INJUNCTION
 v.

 ST. CLOUD STATE UNIVERSITY and
 MINNESOTA STATE COLLEGES &
 UNIVERSITIES,

                              Defendants.



      Donald Chance Mark, Jr. and Tyler P. Brimmer, FAFINSKI MARK & JOHNSON
      PA, 775 Prairie Center Drive, Suite 400, Eden Prairie, MN 55344, and Sharon
      L. Van Dyck, VAN DYCK LAW FIRM PLLC, 310 Fourth Avenue South, Suite
      5010, Minneapolis, MN 55415, for plaintiffs.

      Elizabeth C. Kramer, Jason Marisam, and Kevin A. Finnerty, OFFICE OF THE
      MINNESOTA ATTORNEY GENERAL, 445 Minnesota Street, Suites 1100,
      1800, St. Paul, MN 55101, for defendants.


      Plaintiff student-athletes have filed a Motion for Modification of the Permanent

Injunction in this long-running Title IX action against St. Cloud State University. The

permanent injunction imposed by the Court requires Defendants St. Cloud State
University and Minnesota Colleges and Universities (jointly “SCSU”) to submit reports to

the Court every six months to monitor compliance with the Court’s orders and with Title

IX. Plaintiffs request that the permanent injunction be modified to require SCSU to

include certain categories of documentary evidence with its six-month reports. Because

the Court finds that modifying the Permanent Injunction is unnecessary, the Court will

deny Plaintiff’s Motion. However, because the Court finds that some of Plaintiffs’

document requests are reasonable and necessary for the Court to monitor SCSU’s

compliance with the injunction, it will order SCSU to produce certain documents to

supplement the three reports that have already been submitted. The Court will also

clarify that SCSU should include documentary evidence with its future reports, as

practicable, so that the Court may effectively monitor SCSU’s compliance efforts. Lastly,

the Court will order that any future disputes regarding the sufficiency of supporting

documentation for the six-month reports be raised first with the Magistrate Judge.


                                     BACKGROUND

      The facts and procedural history of this case are complex, but well-known to the

Court and the parties. The Court therefore briefly summarizes the factual and procedural

points relevant to the motion.

      Plaintiffs are female student-athletes who attend or recently attended St. Cloud

State University (“SCSU”) and were members of SCSU’s varsity intercollegiate women’s

tennis or women’s Nordic skiing teams. Portz v. St. Cloud State Univ., 401 F. Supp. 3d 834,

                                            -2-
840–41 (D. Minn. 2019). Plaintiffs alleged violations of Title IX based on unequal athletic

participation opportunities and sex-based discrimination. (Compl. ¶ 2, Apr. 28, 2016,

Docket No. 1.) After a seven-day bench trial, the Court found that, since at least 2014,

SCSU was not in compliance with Title IX in its allocation of athletic participation

opportunities and treatments and benefits. Portz, 401 F. Supp. 3d at 869.

       The Court imposed a permanent injunction that required, in part, that SCSU submit

reports to the Court every six months to monitor compliance with the Court’s orders and

with Title IX. (Id. at 869–70; 2nd Am. J. § 3(d), Aug. 5, 2019, Docket No. 383.) SCSU has

filed three six-month reports detailing their efforts to comply with the Court’s injunction,

which focused on: (1) allocation of participation opportunities; (2) allocation of treatment

and benefits; and (3) inequity related to SCSU’s tiers of financial support for men’s and

women’s athletic programs. (See Ltr. to Dist. Judge (“First Report”), Feb. 3, 2020, Docket

No. 445); (Ltr. to Dist. Judge (“Second Report”), Aug. 5, 2020, Docket No. 484); (Ltr. to

Dist. Judge (“Third Report”), Feb. 5, 2021, Docket No. 511.)

       After SCSU submitted its first and second reports, Plaintiffs responded that the

reports were conclusory and insufficiently supported by documentary evidence. (See Pls.

Resp. 1st Report, Feb. 18, 2020, Docket No. 462; Pls. Resp. 2nd Report, Sept. 30, 2020,

Docket No. 497.) Plaintiffs then filed a motion to modify the permanent injunction,

requesting that SCSU be required to produce documentary evidence to support their

progress reports. (Mot. Mod. Perm. Inj., Oct. 8, 2020, Docket No. 498.)


                                            -3-
                                      DISCUSSION


I. STANDARD OF REVIEW

      “Generally, a district court has the authority to modify its injunctive decrees where

changed circumstances require modification so as to effectuate the purposes underlying

the initial grant of relief.” Richland/Wilkin Joint Powers Authority v. United States Army

Corps of Engineers, No. 13-2262, 2019 WL 1516934, at *3 (D. Minn. Apr. 8, 2019); see also

United States v. Swift & Co., 286 U.S. 106, 114 (1932) (noting that it is “not doubtful of

the power of a court of equity to modify an injunction in adaptation to changed

conditions.”). District courts may also clarify rather than modify an injunction. A

modification “alters the legal relationship between the parties,” whereas a clarification

“does not change the parties’ original relationship, but merely restates the relationship

in new terms.” Mikel v. Gourley, 951 F.2d 166, 169 (8th Cir. 1991) (quotation omitted).


II. ANALYSIS

      Plaintiffs request that the permanent injunction be modified to require SCSU to

produce documentary evidence to support its six-month progress reports. Plaintiffs

identify 15 categories of documents that should be produced along with the reports.

After reviewing the parties’ arguments and the preliminary injunction, the Court is not

persuaded that modification of the permanent injunction is necessary. However, the

Court notes that the purpose of the permanent injunction is to ensure that SCSU comes

into compliance with the requirements of Title IX. The six-month reports are designed to
                                           -4-
monitor SCSU’s compliance efforts, and to effectively monitor the Court must have more

than conclusory statements about SCSU’s progress.

      Accordingly, the Court clarifies that Defendants should support their progress

reports with documentary evidence where practicable so that the Court may effectively

assess compliance in accordance with the terms of the permanent injunction. The Court

finds that some of the categories of documentary evidence requested by Plaintiffs are

reasonable and will order that Defendants produce these forms of evidence—listed

below—to supplement the first three reports. The Court also encourages SCSU to include

documentary evidence to support claims of progress in future reports. This will enable

the Court to determine whether SCSU is complying with its obligations to more equitably

allocate participation opportunities, treatment and benefits, and financial tiering across

men’s and women’s sports.

      The Court is also mindful of Defendants’ concern that these reports may become

fodder for ongoing motion practice. As such, the Court orders that future disputes about

the sufficiency of evidence supporting Defendants’ reports be first addressed in

conference with the Magistrate Judge before any motions related to the six-month

reports may be filed.


                                         ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

                                           -5-
1. Plaintiffs’ Motion to Modify the Permanent Injunction [Docket No. 498] is
   DENIED;

2. Defendants are ordered to supplement their First, Second, and Third Reports
   [Docket Nos. 445, 484, and 511] with documentary evidence, as follows:

      a. Documents reflecting SCSU’s athletic department scholarship and
         recruiting budgets for each team in the athletic department’s athletic
         portfolio for academic years 2018–2019, 2019–2020, 2020–2021;

      b. The NCAA Revenue/Expense Summary for the academic years 2018–
         2019, 2019–2020, 2020–2021;

      c. The SCSU Athletic Department’s Comprehensive Plan;

      d. Documents reflecting the total number of coaches and all coach salaries
         for men’s soccer and women’s soccer from February 2020 through the
         2020–2021 academic year;

      e. Documents reflecting the total number of coaches and coach salaries for
         women’s indoor track and field, women’s outdoor track and field, and
         women’s cross country for academic years 2018–2019, 2019–2020,
         2020–2021;

      f. Documents reflecting the financial tiering of all varsity sports teams in
         the athletic department’s athletic portfolio for the current academic
         year;

      g. List of National Letter of Intent Signings for the 2020–2021 and 2021–
         2022 academic years for women’s tennis, women’s Nordic skiing, men’s
         soccer, and women’s soccer;

      h. NCAA unofficial and official student athlete recruit visit forms for Nordic
         Skiing in the 2019–2020 and 2020–2021 academic years;

      i. Squad lists, Change of Status Forms, and Season of Competition Reports
         for each team in the SCSU sports portfolio for academic years 2018–
         2019, 2019–2020, 2020–2021.




                                    -6-
      3. The Parties are ordered to bring any future disputes related to the sufficiency
         of documentary evidence for the six-month reports before the Magistrate
         Judge prior to filing any motions.



DATED: May 3, 2021                              _____                    _____
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                          -7-
